      Case 1:21-cv-01132-MLB Document 1-1 Filed 03/19/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RAM HOTEL MANAGEMENT, LLC;
NIRAVANA HOSPITALITY, LLC;
COLUMBUS HOSPITALITY, LLC;
RAM ALPHARETTA HOSPITALITY,                Case No. 1:21-CV-_____________
LLC; RAJABHINAND HOTEL, LLC,

            Plaintiffs,

      v.

HARTFORD FIRE INSURANCE
COMPANY; CITY OF ALPHARETTA,

            Defendants.


                           INDEX OF EXHIBITS

Exhibit    Description

A          State Court Records in RAM Hotel Management LLC, et al. v. Hartford

           Fire Insurance Company, et al., Case No. 2021CV345760 (Ga. Super.

           Ct., Fulton Cnty.)

B          City of Alpharetta April 1, 2020, Shelter-in-Place Ordinance

C          Order in Ultimate Hearing Solutions II, LLC v. Hartford Underwriters

           Insurance Co., No. 20-cv-2401 (E.D. Pa. July 8, 2020), ECF No. 3
